Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 - 38 are rejected under 35 U.S.C. 102(a)(2) as being an anticipated by He et al. (US 2020/0136777 A1 incorporating by reference US Provisional Application Number 62/517803).


Regarding claim 20 He discloses a concurrent transmission of acknowledgement and scheduling request information on a control channel comprising:
a method comprising: 
causing information on first and second hybrid automatic request acknowledgement bits and a scheduling request to be transmitted in a same transmission time interval [He: see section 0036 & Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; a UE can receive a data packet in the downlink (DL); in response, the UE can transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal. A UE with data to send can also transmit a scheduling request (SR) signal and receive a scheduling grant before transmitting the data packet. The combination of HARQ0ACK and SR signals can be transmitted by the UE in the PUCCH in a sTTI. In addition, separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410).  A UE can send up to 2 bits of HARQ-ACK and SR information in the same sTTI on one selected PUCCH resource assigned for HARQ-ACK transmission or on one selected PUCCH resource assigned for SR transmission at least based on the HARQ-ACK bit numbers and the SR information after performing a bundling operation for the HARQ-ACK bits (section 0056)], 
wherein said information on said first and second hybrid automatic request acknowledgement bits and said scheduling request are transmitted via first and second physical resource blocks using one or more resources of a set of resources [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs 
wherein at least one of said resources of said set of resources differs from the one or more resources of the set of resources used to transmit information on said first and second hybrid automatic request acknowledgement bits when there is no scheduling request [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059); the UE may, in another instance, transmits the two HARQ-ACK along with an active SR without bundling the HARQ-ACK bits and in the case of a negative SR, a sequence for HARQ-ACK bits can be selected and transmitted as though there is no simultaneous SR transmission (section 0062); the UE may also send the HARQ-ACK bits using resource allocated for HARQ-ACK if there is no need to send 

	Regarding claim 21, He further discloses the features comprising:
	a method as claimed in claim 20, wherein said set of resources comprises seven or less resources [He: see section 0065; see also Figure 4, step 410 & section 0057; separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410); the base station may decide to allocate, as an example, either 2 or 4 PUCCH resources]. 

	Regarding claim 22, He further discloses the features comprising:
	a method as claimed in claim 20, comprising selecting a resource for each of said first and second physical resource blocks [He: see Figure 3 and section 0042 – 0056 & sections 0040 – 0041; see also see Figures 4 - 5 and sections 0056 – 0072; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols. The first set of symbols and the second set of symbols can be based on the frequency position of PUCCH resource. Each of the first set of symbols (e.g. 322 and 324) can use the CS in the first symbol shown in Table 2 which each of the second set of symbols (e.g. 326) can use the CS in the second symbols shown in Table 2. Furthermore, a UE can send up to 2 bits of HARQ-ACK and SR information in the same sTTI on one selected PUCCH resource assigned for HARQ-ACK transmission or on one selected PUCCH resource assigned for SR transmission at least based on the HARQ-

	Regarding claim 23, He further discloses the features comprising:
	a method as claimed in claim 22, wherein a different resource is selected for each of said first and second physical resource blocks [He: see Figure 3 and section 0042 – 0056 & sections 0040 – 0041; see also see Figures 4 - 5 and sections 0056 – 0063, section 0066, & sections 0068 - 0072; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols. The first set of symbols and the second set of symbols can be based on the frequency position of PUCCH resource. Each of the first set of symbols (e.g. 322 and 324) can use the CS in the first symbol shown in Table 2 which each of the second set of symbols (e.g. 326) can use the CS in the second symbols shown in Table 2. Furthermore, a UE can send up to 2 bits of HARQ-ACK and SR information in the same sTTI. For example, two HARQ-ACK information and 1-bit of SR information by jointly using the two PUCCH resources assigned for HARQ-ACK transmission and one PUCCH resource assigned for SR transmission (section 0066)]. 

Regarding claim 24, He further discloses the features comprising:
a method as claimed in claim 22, wherein a same resource is selected for each of said first and second physical resource blocks [He: see Figure 3 and section 0042 – 0056 & sections 0040 – 0041; see also see Figures 4 - 5 and sections 0056 – 0063, section 0066, & sections 0068 - 0072; one sTTI can include two or three symbols. Each sTTI can 

Regarding claim 25, He further discloses the features comprising:
a method as claimed in claim 20, comprising performing a logical operation on said first and second hybrid automatic request acknowledgement bits and in dependence on said logical operation selecting a respective resource [He: see Figures 4 - 5 and sections 0056 – 0072; see also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; the UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059)]. 


a method as claimed in claim 20, comprising performing a logical operation on said first and second hybrid automatic request acknowledgement bits and in dependence on said logical operation selecting either a respective resource or the resource configured for scheduling request transmission [He: see Figures 4 - 5 and sections 0056 – 0072; see also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; the UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059)]. 

Regarding claim 27, He further discloses the features comprising:
a method as claimed in claim 25, wherein said logical operation comprises an AND operation [He: see Figures 4 - 5 and sections 0056 – 0072; see  also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; the UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059)]. 

	Regarding claim 28, He further discloses the features comprising:
	a method as claimed in claim 20, comprising selecting a plurality of resources for at least one of said physical resource blocks [He: see Figures 4 - 5 and sections 0056 – 0072; see also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; separate  the UE may also send the HARQ-ACK information and SR information using the resources allocated].

Regarding claim 29, He further discloses the features comprising:
a method as claimed in claim 28, wherein selection of a predefined one of the plurality of resources indicates a presence of a scheduling request [He: see Figures 4 - 5 and sections 0056 – 0072; see also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410); the UE may also send the HARQ-ACK bits using resource allocated for HARQ-ACK if there is no need to send positive SR and may send the HARQ-ACK bits with SR using resource allocated for SR (Figure 4)]. 

	Regarding claim 30, He further discloses the features comprising:
	a method as claimed in claim 20, wherein said transmission time interval comprises a short transmission time interval [He: see Figure 3 and sections 0042 – 0056 & sections 0040 – 0041; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols. The first set of symbols and the second set of symbols can be based on the frequency position of PUCCH resource. 

	Regarding claim 31, He further discloses the features comprising:
	a method as claimed in claim 20, wherein said transmission time interval comprises one of two and three symbols [He: see Figure 3 and section 0042 – 0056 & sections 0040 – 0041; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols. The first set of symbols and the second set of symbols can be based on the frequency position of PUCCH resource. Each of the first set of symbols (e.g. 322 and 324) can use the CS in the first symbol shown in Table 2 which each of the second set of symbols (e.g. 326) can use the CS in the second symbols shown in Table 2. Furthermore, a UE can send up to 2 bits of HARQ-ACK and SR information in the same sTTI on one selected PUCCH resource assigned for HARQ-ACK transmission or on one selected PUCCH resource assigned for SR transmission at least based on the HARQ-ACK bit numbers and the SR information after performing a bundling operation for the HARQ-ACK bits (section 0056)].
 
	Regarding claim 32, He further discloses the features comprising:
a method as claimed in claim 20, comprising receiving scheduling request configuration information [He: see Figures 4 - 5 and sections 0056 – 0072; see also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410)].  

Regarding claim 33, He further discloses the features comprising:
a method as claimed in claim 20, comprising receiving information on a plurality of sets of resources for hybrid automatic request acknowledgement transmission [He: see Figures 4 - 5 and sections 0056 – 0072; see also sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410)]. 

Regarding claim 34, He further discloses the features comprising:
a method as claimed in claim 33, comprising receiving information indicating which of said plurality of sets of resources is to be used [He: see section 0067 & section 0047; two PUCCH resources can be transmitted to a UE through higher layer signaling and can be used for both HARQ-ACK transmission and positive SR transmission; also physical resource blocks to be used for PUCCH format in sTTI (nPRB) can be explicitly configured via higher layer signaling]. 

a method comprising: 
receiving information on first and second hybrid automatic request acknowledgement bits and a scheduling request transmitted in a same transmission time interval [He: see section 0036 & Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; a UE can receive a data packet in the downlink (DL); in response, the UE can transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal. A UE with data to send can also transmit a scheduling request (SR) signal and receive a scheduling grant before transmitting the data packet. The combination of HARQ0ACK and SR signals can be transmitted by the UE in the PUCCH in a sTTI. In addition, separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410).  A UE can send up to 2 bits of HARQ-ACK and SR information in the same sTTI on one selected PUCCH resource assigned for HARQ-ACK transmission or on one selected PUCCH resource assigned for SR transmission at least based on the HARQ-ACK bit numbers and the SR information after performing a bundling operation for the HARQ-ACK bits (section 0056)], 
wherein said information on said first and second hybrid automatic request acknowledgement bits and said scheduling request are received via first and second physical resource blocks using one or more resources of a set of resources [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 
wherein at least one of said resources of said set of resources differs from the one or more resources of the set of resources used to provide information on said first and second hybrid automatic request acknowledgement bits when there is no scheduling request [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059); the UE may, in another instance, transmits the two HARQ-ACK along with an active SR without bundling the HARQ-ACK bits and in the case of a negative SR, a sequence for HARQ-ACK bits can be selected and transmitted as 


Regarding claim 36 He discloses a concurrent transmission of acknowledgement and scheduling request information on a control channel comprising:
a computer program comprising program code means adapted to perform the steps of claim 20 when the program is run on a data processing apparatus [He: see section 0036 & Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; a UE can receive a data packet in the downlink (DL); in response, the UE can transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal. A UE with data to send can also transmit a scheduling request (SR) signal and receive a scheduling grant before transmitting the data packet. The combination of HARQ0ACK and SR signals can be transmitted by the UE in the PUCCH in a sTTI. One sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059); the UE may, in another instance, transmits the two HARQ-ACK along with an active SR without bundling the HARQ-ACK bits and in the case of a negative SR, 

Regarding claim 37 He discloses a concurrent transmission of acknowledgement and scheduling request information on a control channel comprising:
an apparatus in a communication device, the apparatus comprising at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: 
cause information on first and second hybrid automatic request acknowledgement bits and a scheduling request to be transmitted in a same transmission time interval [He: see section 0036 & Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; a UE can receive a data packet in the downlink (DL); 
wherein said information on said first and second hybrid automatic request acknowledgement bits and said scheduling request are transmitted via first and second physical resource blocks using one or more resources of a set of resources [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059); the UE may, in another instance, transmits the two HARQ-ACK along with an active SR without bundling the HARQ-ACK bits and in the case of a negative SR, 
wherein at least one of said resources of said set of resources differs from the one or more resources of the set of resources used to transmit information on said first and second HARQ-ACK bits when there is no scheduling request [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059); the UE may, in another instance, transmits the two HARQ-ACK along with an active SR without bundling the HARQ-ACK bits and in the case of a negative SR, a sequence for HARQ-ACK bits can be selected and transmitted as though there is no simultaneous SR transmission (section 0062); the UE may also send the HARQ-ACK bits using resource allocated for HARQ-ACK if there is no need to send positive SR and may send the HARQ-ACK bits with SR using resource allocated for SR (Figure 4)]. 
. 
Regarding claim 38 He discloses a concurrent transmission of acknowledgement and scheduling request information on a control channel comprising:
an apparatus in an access point, the apparatus comprising at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: 
receive information on first and second hybrid automatic request acknowledgement bits and a scheduling request in a same transmission time interval [He: see section 0036 & Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; a UE can receive a data packet in the downlink (DL); in response, the UE can transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal. A UE with data to send can also transmit a scheduling request (SR) signal and receive a scheduling grant before transmitting the data packet. The combination of HARQ0ACK and SR signals can be transmitted by the UE in the PUCCH in a sTTI. In addition, separate PUCCH resources can be assigned independently for SR and HARQ-ACK bits transmission (section 0057); for example, base station may configured M PUCCH resources for HARQ-ACK and N PUCCH resources for SR (Figure 4, step 410).  A UE can send up to 2 bits of HARQ-ACK and SR information in the same sTTI on one selected PUCCH resource assigned for HARQ-ACK transmission or on one selected PUCCH resource assigned for SR transmission at least based on the HARQ-ACK bit numbers and the SR information after performing a bundling operation for the HARQ-ACK bits (section 0056)], 
wherein said information on said first and second hybrid automatic request acknowledgement bits and said scheduling request are received via first and second physical resource blocks using one or more resources of a set of resources [He: see 
wherein at least one of said resources of said set of resources differs from the one or more resources of the set of resources used to provide information on said first and second hybrid automatic request acknowledgement bits when there is no scheduling request [He: see Figures 4 - 5 and sections 0056 – 0072; see sections 0040 – 0041 & Figure 3 and sections 0042 – 0055; one sTTI can include two or three symbols. Each sTTI can include a first set of symbols and a second set of symbols (section 0042). A UE may, in one instance, generate one HARQ-ACK bit by bundling the ACKs or NACKs or a combination of ACKs and NACKs with a logical AND operation and send the bundled HARQ-ACK information in one of the two sequence-based PUCCH resources assigned for SR transmission (sections 0059); the UE may, in another instance, transmits the two HARQ-ACK along with an active SR without bundling the HARQ-ACK bits and in the case 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473